DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments, see pages 7-9, filed 2/16/2022, with respect to claims 1-21 have been fully considered and are persuasive.  The rejection of claims 1-21 has been withdrawn. 
Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 6, 12, and 16 are currently in condition for allowance. While the prior art of record, in particular Safavi-Naeini et al., discloses a similar method for the calibration of transmit elements within a phased array, the prior art fails to contemplate or suggest “measuring a power of the electromagnetic signal at a receiving unit during each of the N time intervals; applying the measured powers to a basis function; and selecting coefficients of the basis function such that a difference between a power value computed by the basis function and the measured power value associated with each of the N phases is smaller than a threshold value, wherein a measured power of the electromagnetic signal transmitted by the first transmit element is defined by the phase ø of the first transmit element, and a static phase offset ϕ of the first transmit element.” Similar claim language is presented throughout the independent claims of the application. 
While Safavi-Naeini, and the remainder of the prior art, disclose calibration of transmit antennas constituting a phased array, the prior art suggests the utilization of different basis functions which are to correspond with each excitation pattern. As presented within claim 1, for example, a singular basis function is to be utilized for the plurality of transmit elements of the phased array. Furthermore, the calibration processes of Safavi-Naeini contemplate utilizing the various measurements in power received so as to determine an offset value to be applied to each phase shifter and amplifier, whereas claim 1, for example, requires the measured power of the electromagnetic signal transmitted to be defined by a phase and a static phase offset of a transmit element, thereby utilizing such information so as to select coefficients of the singular basis function such that a difference between a power value computed by the basis function and the measured power value associated with each of the phases is smaller than a threshold value.  For these reasons, inter alia, the claims are currently in condition for allowance as they appear to be directed towards a non-obvious improvement over the prior art of record. Claim 1, deemed to be the representative claim, is presented below.
Claim 1:     A method of setting phases of a plurality of transmit elements of a phased array, the method comprising:      setting a phase of a first transmit element to N different values during each of N different time intervals, wherein N is an integer greater than one;      transmitting an electromagnetic signal from the first transmit element at each of the N time intervals;      measuring a power of the electromagnetic signal at a receiving unit during each of the N time intervals;      applying the measured powers to a basis function; and      selecting coefficients of the basis function such that a difference between a power value computed by the basis function and the measured power value associated with each of the N phases is smaller than a threshold value, wherein a measured power of the electromagnetic signal transmitted by the first transmit element is defined by the phase ø of the first transmit element, and a static phase offset ϕ of the first transmit element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836